Internet of Things (short presentation)
The next item is the report by Maria Badia i Cutchet, on behalf of the Committee on Industry, Research and Energy, on the Internet of Things -.
Madam President, Commissioner, to be honest I do not think I am going to use my four minutes, because at this time of night and with so many Members present, there is no need to give a lengthy explanation. I would, however, like to say that this is a report on a subject that is going to completely revolutionise the relationship between people and things, and between things and things in the next 10 or 15 years: a new application of the Internet.
I would like to applaud the communication drawn up by the Commission and its timely presentation, because it is about the fact that we can foresee some of the consequences of this new application, which have many benefits. They could improve many aspects of our lives and open up opportunities for new businesses and improvements in production.
They do, however, obviously have risks. With regard to the report, on which I worked with the shadow rapporteurs from other political groups, whom I thank for their work, our intention was for users to have all the security and privacy that they want when using these new technologies. We have been looking at whether the legal framework covered all the possibilities opened up by these new applications, and currently it appears to do so, but what was decided was that there should be continuous evaluation. As these applications are being incorporated into the different aspects of our lives, they need to be evaluated in order to ensure that users really have their privacy and security protected, from the point of view of health but also from the point of view of privacy and many other issues.
I think that this a good approach. This is only the beginning. Perhaps, aside from what the report says, Commissioner, we should think about how to inform users properly so that they really know what they are dealing with. The truth is that when we talk about the Internet of Things, not only users but the majority of Members of this House who do not deal with these issues look at us as if to say, 'what is that?' Is that not true?
I think it would be interesting, aside from all the possibilities and responsibilities included in the report, and also in your Communication, for us to think about how we are going to explain to people, to the public, to users, what the Internet of Things is, what they can do with these applications and how their privacy and security are protected. I think this is the central issue for this new application: for the public to trust it and feel safe.
(PL) Madam President, the Internet of Things is part of the digital agenda. One of the main aims of the agenda is to bring in universal access to the Internet and combat digital exclusion. Unfortunately, in Europe there are currently very large differences in terms of Internet access. Poland comes behind many European countries - only 13% of households there have access to broadband Internet. Therefore, the plans of the digital agenda to introduce universal Internet access by 2013 are extremely important for us.
When talking of the Internet of Things, we must remember not to increase the differences which already exist in terms of Internet access. For there is a fear that further differences will be added to the present ones and a new wave of digital exclusion will arise in Europe. Some people, who are only just going to enter the world of the Internet, are going to fall significantly behind those who are already using new technologies, are very much at home in that world and know how to make good use of it all. Therefore, when talking about the Internet of Things, we must remember what a challenge this is for the European Commission, so that differences in access to the digital agenda do not become deeper.
(RO) In order to bring about economic recovery in Europe, investments need to be made in new information and communications technologies as a means of stimulating economic growth.
The Internet of Things can provide a means of meeting the needs of the elderly and people with disabilities and ensuring reliable care services. However, I must emphasise the need to implement measures aimed at guaranteeing the protection of privacy, making it easy to install and operate the relevant systems and at providing customers with information about the available services.
We call on the Commission to monitor rigorously the implementation of the regulations already adopted at European level in this sector. We also want it to present, before the end of the year, a timetable for the guidelines it intends to propose at Community level in order to reinforce the security of the Internet of Things and RFID applications.
The Commission must also make additional efforts to ensure that technologies relating to the Internet of Things meet users' requirements, for example, the option for disabling traceability, and also respect individual rights and freedoms.
(EL) Madam President, I should like to thank the rapporteur for her excellent work. In fact, this debate is a debate about the future. In a way, we are talking about a revolution in communication, in communication between men and things and in communication between devices.
At the same time, however, with the challenges raised by the subject we are debating - and it is to Parliament's honour that we are having this debate today and that there are all these actions and this report - we must also see the dangers which lurk in it, given that radiofrequency recognition technologies are used which include access to private lives. The danger which arises is clear: access on the one hand and protection on the other, broadband versus privacy.
The problems are clear. Who will manage the new technology? What will happen to sensitive personal data? How private will our personal data ultimately be? How good will the security be?
What we need is a balance in this new technology, we need technology that is reliable, technology which, when processing these data, will have absolute respect for fundamental rights and the principles of personal data protection.
(CS) For more than 10 years, we have seen the Internet gradually changing our world and our habits, and we are only on the threshold of the opportunities of the super-digital revolution. I am delighted about the report from Mrs Badia i Cutchet, because it points out that we need new European legislation to support the development of an additional network structure for the Internet of Things, ensuring interoperability between different systems and anticipating the increased security risks of cyberspace. However, we also need a high-quality and timely evaluation of the impact of the increasing quantity of radio waves on the health of both humans and animals, including birds and small creatures in towns. On every item of packaging, consumers should learn where the passive and active RFID tags are located, what their reading range is and what sort of data is received and transmitted. We should ensure that our citizens are able to use and live with microchips safely, which means protecting their chips from viruses and data misuse, but also enabling people to deactivate chips that are built into the things around us. We must not leave the Internet of Things to develop without regulations providing precautionary measures. This is a clear political signal and a task for the European Commission.
(SK) I would also like to support this report, which genuinely opens the door to the introduction of new technology and the technology of the future. Through the use of this technology in industrial production, the lives of our citizens really will be changed, and there will also be a change in the characterisation and assessment or publication of the properties of individual products and goods.
However, it is necessary, in connection with this new technology, to give very serious consideration to protecting the privacy of citizens through legislation, because the technology makes it possible to monitor and track not only products but also the users of these products. It is therefore very important to ensure that the technology which will be brought into play is legally underpinned in such a way that it will not infringe people's privacy.
Vice-President of the Commission. - Madam President, with great admiration for Mrs Badia i Cutchet, I want to underline that we are on the same track and that Parliament has taken an active and important role and indeed a global view - not just a local one for this area of the world - in promoting the Internet of Things. That is quite well worded in your report, and in particular your drawing of attention to the major developments that should have a profound impact on the daily lives of European citizens in the decades ahead. I was impressed by the other Members of Parliament paying their respects to Mrs Badia i Cutchet and also underlining how important it is for European citizens.
It was rightly mentioned that it is also a matter of communication, for we have to get more attention to this very important issue. So congratulations for the pioneering role in pointing out the key challenges of the Internet of Things. I would like to repeat that the rapporteur did a great job in emphasising the number of important public policy issues.
I share her view that the European Union should ensure a regulatory and a legal framework and I recently spoke in this field of the values framework that protects the European citizen and at the same time promotes public as well as private sector investments in the Internet of Things.
For the Internet of Things to be developed effectively and deliver on its promise, we need on the one hand a public debate and on the other stable conditions for investment.
And we certainly must avoid people feeling that the Internet of Things was pushed upon them. It is not a matter of an obligation; it is a matter of getting an opportunity, a challenge, so to say, and a potential impact. It is great. We need to be conscious of the decisions that we are making and at the same time we need to give researchers and businesses a perspective for medium- to long-term investments, creating a level playing field and a set of common rules. I think that was one of those challenges that Parliament as well as the Commission is facing.
Now that an agenda has been set, it is time to roll up our sleeves, so to speak, and start implementing. We have started on this, for now is indeed the time for implementation and out of the 14 lines of action laid down in our communication on the Internet of Things, I am happy to report that several are already on their way.
A study on the environmental aspects of the radio frequency identification is going on and the institutional dialogue is well on its way. And in a longer term perspective, a first wave of eight EU-funded research projects will start this year and that will certainly create unprecedented synergies of the future.
And there are some other actions like governance of the Internet of Things, the right to the silence of the ships, privacy, data protection, standards and security that will require a sustained commitment of time and of collective effort.
And that is why I have decided to establish an expert group which will be asked to review those issues and not just to review those issues, but also others. It will be composed of representatives from civil society, industry, regulatory agencies, universities, governments. What I have in mind is that they will meet quarterly over two years and their reports on progress will of course be available to you.
In conclusion, it is all about communication now and it is, indeed, implementing what we have promised the people. And just to give a short reaction to Members, it is quite clear that the Commission has made the statement that every European should be digital in 2013 and we give that statement the status of 'this we believe' or rather 'this we will do' and 'this we can do'. I have the privilege to be invited to the ITRE Committee and to the Committee for Culture and it is quite clear that we must communicate that this is the list to do.
There is one line that is quite obvious, that every European should be digital, and that makes certain that your worry whether that could be done is put into clear wording.
On the issue of protecting people's data, protection is an important point in our digital agenda. It is about trust and security. If you are not giving trust then you cannot expect that people will use this phenomenon, so it is a circle in which we have to deal with all those aspects and then indeed give an opportunity that is a challenging one for the European citizen.
The debate is closed.
The vote will take place tomorrow (Tuesday 15 June 2010).
Written statements (Rule 149)
The Internet of Things is an IT architecture comprising a network of objects connected to each other using RFID technology and the Internet. The benefit of such an innovation is that it facilitates the trade in goods and services and transmits information about the objects that surround us in real time. The main aspects of a regulation framework in this area include encouraging investment to enable European companies to benefit from the added value provided by this innovation and setting up a governance system for IT structures which will help provide consumers with appropriate information and ensure that European citizens' personal data is respected. Consequently, I believe it is the European Commission's task to continue funding projects relating to the Internet of Things under the auspices of the Seventh Framework Programme for competitiveness and innovation, as well as to create a transparent, reliable system of governance for the Internet of Things.
The technology associated with the Internet of Things will promote significant advances in the fields of health, transport, energy efficiency, the environment, the retail sector and in the fight against counterfeiting. The development of new applications for the Internet of Things will depend on the confidence European consumers show in the system. Effective security is one of the key features of any development which is likely to present a risk to personal data. The Commission must make additional efforts to ensure that technologies relating to the Internet of Things meet users' requirements (especially the option for disabling traceability), and also respect people's rights and freedoms. In future, the European Commission must carry out a more in-depth evaluation of this technology, particularly with regard to the impact on people's health from radio waves and other means of activating identification technologies. The Commission will have to develop a transparent system based on the principle of respect for privacy right from the design phase, allowing the presence of means of identification and traceability to be specified explicitly, while guaranteeing consumers and delegated authorities the opportunity to verify the reliability of the data and the system's operating method, as well as ensuring that data will be accessible to authorised users only.